      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 1 of 13


                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                 Case No. 2:20-cv-00041
                                    )
DANIEL P. BEWLEY,                   )
                                    )
                  Defendant.        )
____________________________________)

                  COMPLAINT FOR PERMANENT INJUNCTION AND OTHER RELIEF

       The plaintiff United States of America, at the request of a delegate of the Secretary of the

Treasury and at the direction of a delegate of the Attorney General, brings this action seeking a

permanent injunction barring the defendant Daniel P. Bewley, and anyone in active concert or

participation with him, from acting as a federal tax return preparer. In support of this action, the

United States alleges as follows:

                                       Jurisdiction and Venue

       1.      Jurisdiction exists under 28 U.S.C. §§ 1340 and 1345, and 26 U.S.C. (“Internal

Revenue Code” or “I.R.C.”) §§ 7402 and 7407.

       2.      The defendant has consented to venue and personal jurisdiction before this Court,

because the underlying criminal case was conducted in this Court, and this judicial district is where a

substantial part of the events giving rise to this case occurred in this jurisdiction. See Exhibit 1

attached hereto, Permanent Injunction Agreement between the United States of America and Daniel

P. Bewley.

       3.      The defendant Daniel P. Bewley (“Bewley”) is currently incarcerated and resides at

the Federal Correctional Institution – Terre Haute, Indiana. Prior to his incarceration the defendant
                                                   1
       USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 2 of 13


resided and conducted business in this judicial district.

                                          Factual Allegations

        4.     Bewley began preparing federal income tax returns for individual taxpayers sometime

in 2006, primarily Forms 1040, 1040-A, or 1040EZ.

        5.     Bewley is known to have conducted business under the name Bewley’s Tax Service

since at least October 2008. On or about November 22, 2010, Bewley formed or caused to be

formed an Indiana domestic for-profit corporate entity by the name of Bewley’s Tax Service LLC,

Inc., with locations in Hobart, Indiana and Lake Station, Indiana, through which he also did

business.

        6.     Bewley charged his customers, on average, $100 to prepare and file tax returns,

regardless of whether he was holding himself out as Bewley’s Tax Service or Bewley’s Tax Service

LLC.

        7.     Since January 1, 2012, IRS regulations have required any tax return preparer who

anticipates preparing and filing 11 or more Forms 1040, 1040A, 1040EZ, and 1041 (collectively,

“Forms 1040”) during a calendar year to obtain an Electronic Filing Identification Number (“EFIN”)

and to file the returns electronically using IRS e-file. The IRS assigns an EFIN to firms that have

completed an application process and have passed a suitability check to become an authorized IRS e-

file provider able to file tax returns electronically. The IRS monitors the EFIN program and

imposes sanctions for the improper use and/or registration of EFINs.

        8.     Bewley was assigned an EFIN by the IRS, but it was inactive and was not used to file

any tax returns for the years alleged herein. Prior to 2015, Bewley used an EFIN that was registered

to a business entity by the name of Forward Motion LLC to file returns he prepared both in Hobart,

Indiana and in Lake Station, Indiana. Forward Motion LLC had a sole member who is unrelated to

                                                    2
      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 3 of 13


Bewley. At times, Bewley held himself out to his customers as doing business under a similarly

named entity, Forward Motion Tax Service, without the apparent knowledge or consent of the sole

member of Forward Motion LLC. This was in addition to Bewley holding himself out as doing

business as Bewley’s Tax Service. The Indiana Secretary of State administratively dissolved

Forward Motion LLC in 2013.

                                      The IRS’s Investigation

       9.      The IRS began investigating Bewley by examining 208 tax returns that he prepared

for others for the 2011, 2012, 2013, and 2014 tax years.

       10.     During this period, Bewley filed 1,602 individual federal income tax returns, of

which 1,522 (96%) claimed tax refunds.

       11.     The IRS determined that 156 of the 208 returns it had selected for examination falsely

understated the amount of tax due.

       12.     The IRS identified two primary schemes that Bewley utilized in preparing returns that

falsely understated the amount of tax due. Bewley understated the amount of his customers’

income in a given year on a false Schedule C in order to minimize their gross income to reduce the

amount of tax liability incurred, or he filed returns with bogus or inflated Schedule A deductions in

order to maximize the amount of his customers’ tax refunds.

       13.     During those IRS examinations, Bewley’s customers indicated that they had provided

Bewley correct information but Bewley nonetheless reported incorrect and false information on their

returns.

       14.     The IRS assigned a Revenue Agent to investigate Bewley further, due to Bewley’s

use of the schemes described in paragraph 12, above.

       15.     The Revenue Agent interviewed eight of Bewley’s customers whose returns the IRS

                                                  3
      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 4 of 13


had examined.

       16.      All eight interviewed customers stated that Bewley had reported incorrect and false

information on their returns.

       17.      The federal income tax returns of each interviewed customer required adjustment, due

to Bewley’s use of one or more of the schemes described in paragraph 12, above.

       18.      The IRS also opened a criminal investigation of Bewley.

       19.      The IRS criminal investigators interviewed both Bewley and his customers and

conducted additional investigatory steps.

       20.      On January 9, 2015, the IRS suspended the EFIN belonging to Forward Motion Tax

Services that Bewley had been using.

       21.      IRS criminal and civil agents visited Bewley’s place of business and interviewed

Bewley on February 18, 2015, and made him aware that the IRS was investigating his abusive

federal income tax preparation practices.

       22.      Despite these warnings, Bewley continued his pattern of preparing false and

fraudulent returns, and after the EFIN Bewley used which belonged to Forward Motion LLC was

suspended, he continued his tax preparation business and began to advertise his services on his

personal Facebook page.

       23.      The fraudulent returns that Bewley has prepared and filed have caused substantial

harm to the United States by falsely reducing his customers’ reported tax liabilities, helping

taxpayers obtain refunds to which they were not entitled.

       24.      The 156 returns prepared by Bewley which were examined and required adjustments

showed an average deficiency of $2,108, and showed an aggregate tax loss to the United States of

$328,848.

                                                   4
      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 5 of 13


        25.    Because the IRS examined or reviewed only a portion of the returns prepared by

Bewley, it is likely that the tax loss to the United States exceeds $328,848.

        26.    The United States is harmed because the IRS must devote some of its limited

resources to investigating Bewley’s conduct as a tax return preparer, detecting and examining

inaccurate and fraudulent returns filed by Bewley, and attempting to assess tax deficiencies against

and collect from his customers these unpaid taxes and penalties, some of which may not be

collectible.

        27.    On November 19, 2015, a grand jury sitting in the United States District Court for the

Northern District of Indiana returned a 14-count indictment against Bewley and charged him with

violations of 18 U.S.C. §§ 287 and 1028A (false claim against the government and aggravated

identity theft). On March 16, 2017, the grand jury returned a 25-count superseding indictment

against Bewley and charged him with violations of 18 U.S.C. §§ 287 and 1343 (false claim against

the government and wire fraud), and 26 U.S.C. § 7206(1) (false income tax returns). See United

States v. Daniel P. Bewley, Case No. 2:15-cr-00136-JTM-APR (N.D. Inc.), Doc. 1 and Doc. 24 (the

“Criminal Case”).

        28.    The charges in the Criminal Case arose from Bewley’s scheme to defraud the United

States by filing tax returns on behalf of his customers that contained false and/or fraudulent

information.

        29.    For example, on or about March 29, 2012, JT came to the tax return preparation

business Bewley operated in Lake Station, Indiana. The business was called Forward Motion Tax

Service. JT paid Bewley $100 to prepare and electronically file a 2011 joint income tax return for

her and her husband DT with the IRS. Bewley knew that returns electronically filed in Indiana

were transmitted to another state but Bewley was not exactly sure where. Bewley took payment and

                                                   5
      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 6 of 13


information from JT and gave her a copy of a return. The return Bewley handed JT reflected the

deductions she was legitimately entitled to receive. When Bewley electronically filed the return,

however, Bewley added college education credits. Bewley did this without the taxpayer’s

knowledge or permission. As a result of that improper credit JT’s 2011 refund increased by $1065.

Another thing Bewley did with JT’s return was change the tax refund disbursement method to have

IRS direct deposit the inflated tax refund into a bank account Bewley held at EPS Financial.

Bewley then claimed $999 as his return preparer fee even though Bewley had already been paid by

JT and was not entitled to any other money. EPS issued a check to JT for what she was expecting

to receive as a refund so she had no idea that Bewley inflated her deductions.

       30.     In another example of Bewley’s fraud, on July 3, 2013, Bewley electronically filed a

2012 Form 1040 income tax return in the name of Daniel & Juanita Bewley. On that return Bewley

falsely claimed that Bewley was entitled to an $18,677.00 refund based on credits for expenses

Bewley never incurred like the purchase of 14,351 gallons of fuel and college expenses for Bewley’s

wife and Bewley. In addition to the phony deductions Bewley also failed to report over

$136,000.00 in income Bewley acquired from tax preparation fees.

       31.     On August 11, 2017, the U.S. Attorney’s Office for the Northern District of Indiana

and Bewley entered into a written plea agreement whereby Bewley agreed to plead guilty to, among

other things: (a) count four of the Criminal Case superseding indictment, which charged Bewley

with wire fraud; and, (b) count twenty-four of the Criminal Case superseding indictment, which

charged Bewley with filing a false tax return. See Criminal Case Doc. 32.

       32.     As part of his plea agreement in the Criminal Case, Bewley certified as correct a

statement of facts, including the facts set forth in paragraphs 29 through 30, above, which detailed

Bewley’s scheme to defraud the United States and his clients. See Criminal Case Doc. 32, ¶9.

                                                  6
      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 7 of 13


          33.   As part of the Criminal Case plea agreement (Doc. 32), memorialized in paragraph

7(f), Bewley agreed to enter into a civil injunction barring him for life from, among other things,

aiding or assisting in the preparation of federal tax returns for anyone other than himself and/or his

legal spouse or domestic partner, and from owning, operating, or working for any company that

provides services relating to the filing, preparation, or payment of federal or state tax returns and/or

taxes. Bewley understood that this agreement meant that the United States would file a civil

complaint against him in district court and that he would consent to a permanent injunction in that

lawsuit.

          34.   On August 24, 2017, Bewley appeared and pleaded guilty to counts four and twenty-

four of the Criminal Case superseding indictment.

          35.   On July 3, 2018, Bewley was sentenced to 33 months of imprisonment as to each

count of the guilty plea, to run concurrently, and upon release from imprisonment ordered Bewley to

be placed on supervised release for a total of three years. Restitution to the IRS was ordered to be

made in the amount of $331,493, and Bewley was to pay a $200 special assessment.

          36.   On September 30, 2019, Bewley signed a Permanent Injunction Agreement, by which

he agreed to be permanently enjoined from (1) aiding or assisting in the filing or preparation of

federal or state tax returns for anyone other than Bewley and/or his legal spouse or domestic partner;

(2) representing persons other than Bewley and/or his legal spouse or domestic partner before the

IRS or state tax board; and (3) owning, operating, or working for any company that provides services

relating to the filing, preparation, or payment of federal or state tax returns and/or taxes. See Ex. 1

hereto.

 COUNT I: Injunction under I.R.C. § 7407 for Violation of I.R.C. §§ 6694 and 6695 and for
Deceptive or Fraudulent Conduct that Interferes with Internal Revenue Code Administration

          37.   The United States incorporates by reference the allegations in paragraphs 1 through
                                                    7
      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 8 of 13


36, above, as though fully set forth herein.

        38.     Pursuant to I.R.C. § 7407, a court is authorized to enjoin a tax return preparer who,

among other things, engages in conduct subject to penalty under I.R.C. § 6694 or I.R.C. § 6695 or

who engages in any other fraudulent or deceptive conduct that substantially interferes with the

proper administration of the internal revenue laws.

        39.     I.R.C. § 7701(a)(36) defines a “tax return preparer” as a person who prepares for

compensation, or who employs one or more persons to prepare for compensation, any return or a

substantial portion thereof.

        40.     Bewley is a tax return preparer within the meaning of I.R.C. § 7701(a)(36).

        41.     I.R.C. § 6694(a) penalizes a tax return preparer if: (1) the preparer prepared a return

or claim for refund that included an understatement of liability due to a position for which there was

not a realistic possibility of being sustained on the merits; (2) the preparer knew (or reasonably

should have known) of such position; and (3) the position was not properly disclosed or was

frivolous.

        42.     I.R.C. § 6694(e) defines understatement of liability to include any understatement of

tax due or “overstatement of the net amount creditable or refundable.”

        43.     In violation of I.R.C. § 6694(a), Bewley prepared returns for customers that

understated their tax liabilities and that he knew or should have known contained positions for which

there was no substantial authority or for which there was no reasonable basis.

        44.     I.R.C. § 6694(b) penalizes a tax return preparer who prepares a return or claim with

an understatement of liability: (1) in a willful attempt to understate the liability; or (2) with a

reckless and intentional disregard of rules or regulations.

        45.     In violation of I.R.C. § 6694(b), Bewley prepared tax returns for customers that he

                                                     8
      USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 9 of 13


knew or reasonably should have known contained incorrect filing statuses, unreported wage income,

false business income and expenses, false education expenses, and false itemized deductions in order

to understate his customers’ tax liabilities.

       46.     In violation of I.R.C. § 6694(b), Bewley recklessly or intentionally disregarded rules

and/or regulations regarding filing statuses, wage income, business income and expenses, education

expenses, and itemized deductions in order to understate his customers’ tax liabilities.

       47.     I.R.C. § 6695(g) penalizes a tax return preparer who fails to comply with due

diligence requirements imposed by the Secretary of the Treasury with respect to determining

eligibility for the Earned Income Credit (“EIC”).

       48.     In violation of I.R.C. § 6694(g), Bewley repeatedly failed to exercise due diligence by

filing tax returns claiming EICs that reported figures he had reason to know were incorrect.

       49.     I.R.C. § 6695(a) penalizes a tax return preparer who, due to willful neglect, fails to

furnish to the taxpayer a complete copy of the return that he prepared for the taxpayer.

       50.     In violation of § 6695(a), Bewley repeatedly failed to provide his customers with a

complete copy of their prepared return, either intentionally or due to willful neglect.

       51.     I.R.C. § 6695(f) penalizes a tax return preparer who negotiates any check made in

respect of the taxes imposed under the internal revenue code which is issued to a taxpayer.

       52.     In violation of § 6695(f), Bewley has repeatedly negotiated IRS refund checks issued

to his customers without their knowledge or consent.

       53.     An injunction against Bewley is necessary and appropriate to prevent the recurrence

of Bewley’s conduct subject to penalty under I.R.C. §§ 6694 and 6695.

       54.     Anything less than a permanent injunction and complete bar on the preparation of tax

returns is unlikely to stop Bewley from preparing fraudulent tax returns.

                                                    9
     USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 10 of 13


COUNT II: Injunction under I.R.C. § 7402(a) for Unlawful Interference with Enforcement of
          the Internal Revenue Laws and Appropriateness of Injunctive Relief

        55.     The United States incorporates by reference the allegations in paragraphs 1 through

54, above, as though fully set forth herein.

        56.     Pursuant to I.R.C. § 7402(a), a court is authorized to issue orders of injunction as may

be necessary or appropriate to enforce the internal revenue laws.

        57.     I.R.C. § 7402(a) expressly provides that its injunction remedy is “in addition to and

not exclusive of” other remedies for enforcing the internal revenue laws.

        58.     Bewley’s activities described above substantially interfere with the enforcement of

the internal revenue laws because he prepared and filed numerous fraudulent tax returns that resulted

in customers not paying their true federal tax liabilities and receiving tax refunds to which they were

not entitled.

        59.     Bewley has shown that he should not be allowed to continue to prepare tax returns

because he has deliberately played the audit lottery on behalf of his customers. By manipulating the

income and expenses on Schedule C and inflating expenses on Schedule A, all items for which there

is no independent third-party reporting, Bewley has selected schemes that the IRS can detect only by

auditing returns or interviewing his customers. Because Bewley knows that the IRS lacks the

resources to audit every return that includes these schedules, Bewley is actively subverting the

American tax system, which relies on taxpayers to self-report their income and expenses fully and

accurately.

        60.     An injunction prohibiting Bewley from preparing or assisting in the preparation of tax

returns is needed to stop him from preparing and filing fraudulent tax returns and to prohibit him

from otherwise interfering with the proper administration and enforcement of the internal revenue

laws now and in the future.
                                                   10
     USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 11 of 13


       61.     If Bewley is not enjoined, the United States will suffer irreparable harm from the

underpayment of taxes and the exhaustion of resources to enforce the internal revenue laws.

       62.     The public interest would be advanced by enjoining Bewley because an injunction

will prevent his illegal conduct in the future, and the harm that conduct would cause the United

States Treasury and the public if Bewley were to resume preparing income tax returns for others

upon his release from prison.

       63.     An injunction under I.R.C. § 7402 is necessary and appropriate, because the United

States has no adequate remedy at law.

       WHEREFORE, the United States of America prays for the following:

       A.      That the Court find that Bewley has continually and repeatedly engaged in conduct

subject to penalty under I.R.C. §§ 6694 and 6695, and in other fraudulent or deceptive conduct that

substantially interferes with the proper administration of the tax laws; that, pursuant to I.R.C. § 7407,

an injunction merely prohibiting conduct subject to penalty under I.R.C. §§ 6694 and 6695, or other

fraudulent or deceptive conduct, would be insufficient to prevent his interference with the proper

administration of the tax laws; and that Bewley should be permanently enjoined from acting as a tax

return preparer;

       B.      That the Court find that Bewley has interfered with the enforcement of the internal

revenue laws and that injunctive relief is appropriate to prevent the recurrence of that conduct

pursuant to I.R.C. § 7402(a) under the Court’s inherent equity powers;

       C.      That this Court, pursuant to I.R.C. §§ 7402(a) and 7407, enter a permanent injunction

enjoining Bewley, his officers, agents, servants, employees, and attorneys, and anyone in active

concert or participation with him, from directly or indirectly:

               1. Preparing or assisting in the preparation or filing of federal tax returns, amended

                                                   11
USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 12 of 13


          returns, and other related federal tax documents and forms for anyone other than

          himself;

       2. Advising, counseling, or instructing anyone about the preparation of a federal tax

          return;

       3. Owning, managing, controlling, working for, or volunteering for an entity that is

          in the business of preparing federal tax returns or other federal tax documents or

          forms for other persons;

       4. Providing office space, equipment, or services for, or in any other way facilitating

          the work of any person or entity that is in the business of preparing or filing

          federal tax returns or other federal tax documents or forms for others or

          representing persons before the IRS;

       5. Advertising tax return preparation services through any medium, including print,

          online, and social media;

       6. Maintaining, assigning, holding, using, or obtaining a Preparer Tax Identification

          Number (PTIN) or an Electronic Filing Identification Number (EFIN);

       7. Representing any person in connection with any matter before the IRS;

       8. Employing any person to work as a federal tax return preparer;

       9. Referring any person to a tax preparation firm or a tax return preparer, or

          otherwise suggesting that a person use any particular tax preparation firm or tax

          return preparer;

       10. Engaging in any conduct subject to penalty under 26 U.S.C. § 6694, 6695, and

          6701, or engaging in any other conduct that substantially interferes with the

          administration and enforcement of the internal revenue laws.

                                         12
     USDC IN/ND case 2:20-cv-00041 document 1 filed 01/30/20 page 13 of 13


       D.      That this Court, pursuant to I.R.C. §§ 7402(a) and 7407, enter a permanent injunction

enjoining Bewley, his officers, agents, servants, employees, and attorneys, and anyone in active

concert or participation with his or with them, from directly or indirectly operating a business that

prepares federal tax returns;That this Court retain jurisdiction over Bewley and over this action to

enforce any injunction entered against him; and,

       E.      That this Court grant the United States such other relief as the Court deems

appropriate.

                                              Respectfully submitted,

                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General
                                              Tax Division, U.S. Department of Justice

                                              /s/ Jeffrey N. Nuñez
                                              JEFFREY N. NUÑEZ
                                              Trial Attorney, Tax Division
                                              U.S. Department of Justice
                                              P.O. Box 55
                                              Washington, D.C. 20044
                                              202-616-5218 (v)
                                              202-514-5238 (f)
                                              Jeffrey.N.Nunez@usdoj.gov




                                                   13
USDC IN/ND case 2:20-cv-00041 document 1-1 filed 01/30/20 page 1 of 1

                                                                   Exhibit
                                                               _____________
                                                                     1
USDC IN/ND case 2:20-cv-00041 document 1-2 filed 01/30/20 page 1 of 1




                                      DANIEL P. BEWLEY
